Citation Nr: 0203098	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  00-16 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1989 to July 1999.  
Further, the record reflects he has had additional service 
with the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the claims.  The RO in Reno, Nevada, 
now has jurisdiction over the veteran's claims file.

It is noted that additional issues were decided by the 
February 2000 rating decision, but the veteran's Notice of 
Disagreement only referred to the three claims listed above.  
Thus, these are the only issues over which the Board 
currently has jurisdiction.  See 38 C.F.R. §§ 20.200, 20.201, 
20.302 (2001).

As an additional matter, the Board notes that the veteran 
indicated in his Notice of Disagreement that he was actually 
seeking service connection for a right leg disability.  Since 
it does not appear that this matter was adjudicated below, it 
is referred to the RO for appropriate action.

The record also reflects that the veteran submitted evidence 
directly to the Board in March 2002 concerning a fracture he 
sustained to his lumbar spine in November 2000 while on 
Reserve duty.  Inasmuch as this indicates the veteran is 
seeking service connection for a low back disability, this 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's appeal has been completed.

2.  The competent medical evidence on file does not show that 
the veteran has any current residuals of a right foot injury, 
or a left leg disability, or hearing loss of the left ear for 
VA purposes.


CONCLUSION OF LAW

Service connection is not warranted for claimed residuals of 
a right foot injury, a left leg disability, or left ear 
hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001); 
66 Fed. Reg. 45620-45632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  Here, the RO found that 
the claims were well-grounded, and addressed the underlying 
service connection claims on the merits.  The RO also 
accorded the veteran examinations in relation to these 
claims, and advised the veteran of the evidence necessary to 
substantiate these claims.  Further, the veteran has not 
identified any pertinent evidence that has not been obtained 
or requested by the RO.  The Board acknowledges that the 
veteran requested a personal hearing before a Hearing Officer 
at the RO in conjunction with his appeal.  However, no 
response was received from the veteran to March 2001 
correspondence from the RO which informed him that they no 
longer had Hearing Officers, and explained his options under 
the new Decision Review Officer (DRO) program.  In addition, 
a VA General Information Request document notes that the RO 
attempted to contact the veteran to clarify his hearing 
request, but that both telephone numbers they had for the 
veteran had been disconnected.  Thus, the Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible based upon the 
cooperation of the veteran, to include the revised regulatory 
provisions of 38 C.F.R. § 3.159, and that no additional 
assistance to the veteran is required based on the facts of 
the instant case.  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993) (In the normal course of events, it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him.); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not a "one-way street."  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.).

The Board also notes that while the RO did not specifically 
address the VCAA, it did find that the claims currently on 
appeal were well grounded, and addressed the merits of the 
underlying service connection claims.  Moreover, for the 
reasons stated above, the Board has found that VA's duties 
under the VCAA have been fulfilled.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim below, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).


General Background.  The veteran's service medical records 
reflect that he injured his right foot in August 1992 after 
he slipped and fell off a ladder.  Although records dated 
September 5, 1992, note that X-rays were negative for a 
fracture, the veteran was ultimately diagnosed with a stress 
fracture of the right fifth metatarsal.  Subsequent records 
from May 1993 note, in part, slow healing of the stress 
fracture.  However, records from July 1993 state that the 
veteran had no complaints, and that he was doing well.  
Physical examination was within normal limits.  

Service medical records from July 1994 reflect that the 
veteran sought treatment for difficulty hearing out of the 
right ear.  He reported that he dove off a diving board into 
a pool and felt a pop.  He was ultimately diagnosed with 
right tympanic membrane perforation, and had follow-up 
treatment in August and October 1994.  In addition, he was 
treated for complaints of bilateral ear pain, and muffled 
hearing, in November 1996, which were attributed to otitis 
media.  (The veteran's service-connected disabilities include 
a healed perforation of the right tympanic membrane and 
hearing loss of the right ear.)

A review of the service medical records does not indicate 
that the veteran was treated for a left leg disability during 
active service, to include complaints of left leg weakness.

The veteran's ears, feet, and lower extremities were all 
clinically evaluated as normal on his February 1999 
separation examination.  Audiological evaluation conducted at 
this examination revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
15
10
10
15
15
LEFT
10
5
25
20
10
15

The veteran did indicate on a concurrent Report of Medical 
History that he had experienced hearing loss, broken bones, 
and foot trouble.  However, it was stated that he had normal 
hearing.  Further, with respect to the notations of broken 
bones and foot trouble, it was stated that he had a stress 
fracture to the right foot in 1992, which had healed.

On a June 1999 VA medical examination, the veteran reported, 
in part, that he slipped on a stairway while carrying a load 
in 1992, which resulted in a stress fracture of a metacarpal 
on the right foot and a stress fracture of the heel with 
bruises and sprains.  He was not placed in a cast, but was 
placed on light duty for several months and crutches on and 
off for a year and a half.  At the time of this examination, 
he reported that he had some pain in the right foot when he 
jumped and landed on it, and had occasional pain at the ball 
of the right foot daily.  However, exercise gave him "no 
bother," and he had been doing his normal running and 
physical fitness without difficulty.  In addition, he 
reported that he had occasional weakness of the left leg 
because it had had to "carry the load" since 1992.  He also 
reported that he sometimes had a pinched nerve feeling in the 
left knee that would last 20 to 30 minutes, but he noted no 
swelling of the left knee.

Following examination of the veteran, the examiner's final 
diagnoses included status following right foot injury with no 
objective findings on examination, and that X-ray of the 
right foot was normal.  The examiner also diagnosed status 
following weakness of the left leg with which the veteran 
stated was occasional pain in the left knee.  However, there 
were no objective findings to examination and no disability 
noted.

On a June 1999 VA audio examination, it was noted that review 
of the veteran's military medical records showed that hearing 
testing conducted in February 1999, May 1989, October 1990, 
March 1992, and June 1998 all showed hearing within normal 
limits bilaterally.  Audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
15
5
5
5
8
LEFT
10
10
20
10
15
4

Speech recognition scores were 92 percent for the right ear, 
and 100 percent for the left ear.  Diagnosis following 
examination of the veteran was that hearing was within normal 
limits bilaterally with good speech discrimination ability.

A July 1999 VA ear disease examination resulted in 
impressions of hearing within normal range, and healed 
perforation from diving accident in the right ear.

By the February 2000 rating decision, the RO, among other 
things, denied service connection, for a right foot injury, 
weakness of the left leg, and hearing loss of the left ear.  
The RO noted that all three of these claims were well 
grounded, and being decided on the merits.  In essence, the 
RO found that the VA medical examinations did not show any 
current disabilities for these claimed conditions.  

As noted in the Introduction, the veteran submitted medical 
records directly to the Board in March 2002 which pertain to 
a lumbar spine fracture he sustained in November 2000 while 
on Reserve duty.  He also submitted duplicate copies of 
service medical records that were already on file.  To the 
extent these records are new, the Board notes that they do 
not appear to contain any pertinent findings regarding the 
veteran's right foot, left leg, or left ear; they do no show 
current disabilities of the right foot or left leg, or 
current hearing loss in the left ear as defined by VA 
regulations.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection may also be established for certain 
diseases that were initially manifested, generally to a 
compensable degree of 10 percent or more, within a specified 
presumption period after separation from service.  This 
presumption period is generally within the first post-service 
year.  See 38 U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 
1137; 38 C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption 
includes organic diseases of the nervous system such as 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for residuals of a right 
foot injury, a left leg disability, and left ear hearing 
loss.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). However, nothing on file shows that the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, while 
he is competent as a lay person to describe his 
symptomatology, his contentions cannot constitute competent 
medical evidence.

The Board notes that the service medical records clearly show 
that the veteran sustained a right foot injury - stress 
fracture of the right fifth metatarsal - and bilateral ear 
problems during active service.  Further, the audiological 
evaluation conducted in conjunction with his separation 
examination indicated some evidence of hearing loss for the 
left ear pursuant to Hensley, supra, in that he had a 
puretone threshold of 25 decibels at 2000 Hertz.  
Nevertheless, the VA medical examination conducted in June 
1999 found no objective findings of any current right foot 
disability.  Similarly, the June 1999 VA audio examination 
did not show that the veteran had a current left ear hearing 
loss disability as defined by 38 C.F.R. § 3.385.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

With respect to the left leg disability, the June 1999 VA 
medical examination indicates that the veteran was contending 
that this disability was secondary to his claimed residuals 
of the right foot injury.  However, for the reasons stated 
above, the Board has found that the medical evidence does not 
show that the veteran has a current right foot disability.  
Thus, a claim of secondary service connection is not 
warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994) (when the law and not the evidence is dispositive, 
a claim for entitlement to VA benefits should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  Even 
if service connection were in effect for a right foot 
disability, the June 1999 VA medical examination found no 
objective evidence of a current left leg disability.  

In summary, the Board finds that the objective medical 
evidence on file does not show that the veteran has any 
current residuals of a right foot injury, or a left leg 
disability, or hearing loss of the left ear for VA purposes.  
Consequently, the Board must conclude that the preponderance 
of the evidence is against these claims, and they must be 
denied.  

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).










ORDER

Entitlement to service connection for residuals of a right 
foot injury is denied.

Entitlement to service connection for a left leg disability 
is denied.

Entitlement to service connection for left ear hearing loss 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

